UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1642


CLARA LEWIS BROCKINGTON,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Acting Commissioner of the Social Security
Administration,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:17-cv-02090-RBH)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clara Lewis Brockington, Appellant Pro Se. Barbara Murcier Bowens, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clara Lewis Brockington appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing as untimely her complaint

seeking review of the Commissioner’s denial of disability benefits. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Brockington v. Berryhill, No. 4:17-cv-02090-RBH (D.S.C. May 7,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2